Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on July 16, 2020.  Claims 13-34  are pending and are rejected for reasons of record.  Claims 13-14 are amended.  Claims 1-12 are cancelled.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The instant claims are drawn to a state detection method and state detection device for a fuel cell, which generally fall within the statutory categories of invention (i.e. process or machine). However the instant claims further comprise limitations related to measuring/acquiring, estimating, comparing, and solving, which are judicial exceptions relating to mental processes.

When making a determination whether the additional elements in a claim amount to significantly more than a judicial exception, the examiner should evaluate whether the elements define only well-understood, routine, conventional activity, Mayo Collaborative Sen/s. v, Prometheus Labs., Inc., 588 US. 88, 87, 101 USPQ2d 1981, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. In the current application, the measurement steps are drawn to data gathering with common variables. Analog Circuit Design - Immersion in the Black Art of Analog Design, Volume 2 (2013) shows that it is known and common to measure current, voltage, and internal and external temperatures (page 1204, Fig. 40.189).
The Supreme Court has held, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v, Hook, 437 U.S, 584, 588-89, 198 USPG 193, 198 (1978) Employing well-known computer functions to execute an abstract idea, even Parker v. Flock, In the instant claims, the limitations "acquiring a high frequency impedance based on a frequency selected from a high frequency and low frequency band and a low frequency impedance based on a frequency selected from a low frequency band’’ and estimating each of the state quantity of the anode electrode and the state quantity of the cathode electrode... by-combining the acquired high frequency impedance and low frequency impedance and solving a plurality of equations obtained from an equivalent circuit of the fuel cell" is not a practical integration of the gathered data, US 2014/0295302 (fshikawa) (discussed in prior Office Action dated October 18, 2018 and April 20, 2018) teaches that acquiring frequency impedance and estimating a state quantity of the anode and cathode together are well known in the art.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s arguments with respect to claims 13-34, filed on July 16, 2020, have been considered but are not persuasive.

On pages 13-14 of the Applicant’s Response, Applicants argue that amended claim 13 does not recite any concept of mathematical relationships, mathematical equations, or mathematical calculations.



On pages 14-15 of the Applicant’s Response, Applicants argue that Example 38 of the January 2019 Examples is similar to instant amended claim 13 and that therefore claim 13 does not recite an abstract idea or math.

The Examiner respectfully disagrees with the Applicants arguments concerning Example 38 (what is an abstract idea).  Instant claim 13 clearly recites math, so there is an abstract idea recited in claim 13.

On pages 14-15 of the Applicant’s Response, Applicants argue that Example 41 of the January 2019 Examples can use alleged mathematical calculations in a specific manner that sufficiently limits the side of the alleged mathematical concepts to the practical application of a fuel cell system that executes an operation control of a fuel cell based on an estimated state quantity of an anode electrode and an estimated state quantity of a cathode electrode” and reference paragraph 118 of the Original Specification.

The Examiner respectfully disagrees with the Applicants arguments concerning Example 41 can use alleged mathematical calculations in a specific manner that sufficiently limits the side of the alleged mathematical concepts to the practical application of a fuel cell system that executes an operation control of a fuel cell based on an estimated state quantity of an anode electrode and an estimated state quantity of a cathode electrode” and reference paragraph 118 of the Original Specification because the amended step of “executing an operation control of the fuel cell” in claim 13 is recited at a high degree of generality.  There are many things that can be controlled in a fuel cell and therefore this is not a particular practical application.

Therefore, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached everyother Tuesday 8-2:30pm and everyother Thursday 8-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.R/Examiner, Art Unit 1724  
                                                                                                                                                                                                      /MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724